PER CURIAM.
Defendant appeals from a judgment of conviction entered by the Circuit Court for Brevard County, Florida.
As to the convictions in Count I Burglary, section 810.02(1), (3), Florida Statutes (1979), and Count II Theft of a Firearm, section 812.014(l)(a), (b), (2)(b)(3), Florida Statutes (1977), we find no error and affirm.
Defendant was acquitted of the charge specified in Count III.
Count IV charged defendant with aggravated battery under section 784.03(l)(a), (b) and 784.045(l)(b), Florida Statutes (1979). The jury found defendant guilty of the lesser included offense of battery, but the judgment showed a conviction for aggravated battery. The State concedes this to be error. The judgment reflects that no sentence was imposed for this offense. We reverse the conviction and remand for correction of the judgment to conform to the jury’s verdict.
Affirmed in part, reversed in part and remanded.
DAUKSCH, C. J., and ORFINGER and UPCHURCH, JJ., concur.